UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May2, 2016 ORCHIDS PAPER PRODUCTS COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 001-32563 23-2956944 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation) File Number) Identification Number) 4826 Hunt Street Pryor, Oklahoma 74361 (Address of Principal Executive Offices) (918) 825-0616 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May2, 2016, Orchids Paper Products Company (the “Company”) held its Annual Meeting of Stockholders (“Annual Meeting”). At the Annual Meeting, the stockholders of the Company: (i)elected seven directors; and (ii)ratified the Audit Committee’s selection of HoganTaylor LLP as the Company’s independent registered public accounting firm for the fiscal year 2016. The proposals are described in detail in the Company’s Definitive Proxy Statement (“Proxy Statement”) that was filed with the Securities and Exchange Commission on March 22, 2016. On March14, 2016, the record date for the Annual Meeting, 10,275,141 shares of the Company’s Common Stock were issued and outstanding, of which 9,640,305 were present at the Annual Meeting for purposes of establishing a quorum. The final voting results on the proposals considered at the Annual Meeting are set forth below. 1. Election of Directors . Each of the nominees for director, as listed in the Proxy Statement, was elected to serve until the conclusion of the Company’s 2017 Annual Meeting of Stockholders or until his or her successor is duly elected and qualified, with the voting results as follows: Name Votes FOR Votes WITHHELD Broker Non-Votes Steven R. Berlin Mario Armando Garcia John C. Guttilla Douglas E. Hailey Elaine MacDonald Mark H. Ravich Jeffrey S. Schoen 2. R atification of HoganTaylor LLP . The Audit Committee’s appointment of HoganTaylor LLP as the Company’s independent registered public accounting firm for the fiscal year 2016 was ratified, with the voting results as follows: Votes FOR Votes AGAINST Abstentions Broker Non-Votes — 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORCHIDS PAPER PRODUCTS COMPANY Date: May2, 2016 By: /s/ Keith R. Schroeder Keith R. Schroeder Chief Financial Officer 3
